Citation Nr: 0837720	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  03-19 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for scarred eardrums.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1943 to December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 

The case was brought before the Board in August 2004, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include affording him a VA 
examination. The requested development having been completed, 
to the extent possible, the case is once again before the 
Board for appellate consideration of the issues on appeal.  


FINDING OF FACT

On June 10, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant's representative that a withdrawal of this appeal 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.202, 20.204.





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  

In this case, the veteran's representative submitted a June 
10, 2008 statement indicating the veteran wished to withdraw 
his appeal due to progressed Alzheimer's disease, which has 
prevented him from attending scheduled VA examinations.  

Thereafter, the veteran's representative submitted a 
statement in October 20, 2008 asserting additional arguments 
of the claims previously on appeal, to include a request for 
a VA medical opinion without examination in light of the 
veteran's illness. 

The June 10, 2008 statement properly served to withdraw the 
veteran's appeal.  See 38 C.F.R. § 20.204.  The pertinent 
inquiry then is whether the October 20, 2008 statement may 
serve as a new, timely substantive appeal.  See id. § 
20.204(c).  The Board concludes it cannot.  A substantive 
appeal must be filed within 60 days from the date the agency 
of original jurisdiction (AOJ) mails the statement of the 
case (SOC) to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the rating decision being appealed.  Id. § 20.302(b).  In 
this case, this appeal stems from a February 2003 rating 
decision and the SOC was issued in June 2003.  The October 
2008 statement, therefore, is clearly untimely to serve as a 
new substantive appeal.

Accordingly, the Board finds the appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


